Case 19-30460-wva Doc63 _ Filed 10/10/19 Page 1 of 10

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF ILLINOIS
EAST ST. LOUIS DIVISION

IN RE: In Proceedings Under Chapter 13

LEO TIGUE, No, 19-30460-wwa
Debtor.

REGIONS BANK, an Alabama
Banking corporation,

Movant,
Vv.

LEO TIGUE, Jr., RUSSELL C. SIMON,
Chapter 13 Trustee, JTV PROFIT
SHARING PLAN, and KURRIN &
RICHARDS, INC., a Missouri corporation,

Nm ee Net Nee Nee Nee Ne Nee Nee Nee Ne ee Nee” Stee ee” See” meee See” Nee”

Respondents.
MOTION FOR RELIEF FROM THE AUTOMATIC STAY

COMES NOW Regions Bank (“Bank”), by and through its attorneys, Mathis, Marifian &
Richter, Ltd., and for its Motion for Relief from the Automatic Stay imposed under 11 U.S.C.
362(a), states as follows:

1, The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§157(a) and
1334(a). This is a core proceeding pursuant to 28 U.S.C. §157(b)(2).

2. Debtor Leo Tigue (“Debtor”) filed a petition for relief under Chapter 13 of the
United States Bankruptcy Code on April 11, 2019 (“Petition Date”). Debtor’s Petition indicated
he filed this case as an individual dba Kurrin & Richards Inc. (among other aliases).

3. Debtor listed certain commercial real estate located at 225 S. Jackson Street,

Belleville, Illinois as an asset of the estate, with a Petition Date value of $25,743.00.

{M0797982.1}
Case 19-30460-wva Doc63 _ Filed 10/10/19 Page 2 of 10

4, Bank is a creditor of Debtor by reason of that certain commercial guaranty
agreement executed by Debtor on August 9, 2002 in favor of Bank (the “Guaranty”),
guaranteeing payment and performance of all obligations owed by Kurrin & Richards, Inc., a
Missouri corporation (“the Corporation”), under a promissory note renewal of even date in the
amount of $200,000.00, including all extensions, amendments and renewals (collectively, the
“Note”) (Exhibit A).

5. The Note is secured by commercial real estate located at 225 South Jackson
Street, Belleville, St. Clair County, Illinois (“Real Estate”), as evidenced by that certain Real
Estate Deed of Trust executed by the Corporation on March 2, 1998 and as modified on March

20, 2009 (“Deed of Trust”) (Exhibit B).

6. The Note matured by its terms on March 20, 2014 and has remained in default

since that date.

7, The Corporation is in default of the Note and Deed of Trust; the outstanding

balance of the Note was $127,657.05 as of the Petition Date, which is comprised as follows:

a. Outstanding principal: $105,667.72
b. Accrued and unpaid interest: $20,538.99
c. Late charges: $129.14
d. Attorneys’ fees: $1,321.20
8. The real estate taxes for tax year 2017 in the amount of $878.02 have been sold at

tax sale to JJV Profit Sharing Plan; no payment has been made on the 2018 real estate taxes as of

this date.

9. On March 26, 2019, Kurrin & Richards quitclaimed its ownership of the Real

Estate to Debtor (“Quitclaim Deed”)(Exhibit C); however, the grantor under the Quitclaim Deed

(M0797982.1} 2
 

eT Re ET rl MEE Ee

DERE Tete a ee ae

Case 19-30460-wva Doc63 _ Filed 10/10/19 Page 3 of 10

purported to be “Kurrin & Richards, Inc., a corporation duly organized and existing under and
by virtue of the laws of the State of Illinois and duly authorized to transact business in the state
where the following described real estate is located|.]” A search of the Illinois Secretary of State
corporation database indicates that there is no such entity, and that Kurrin & Richards, Inc., a
Missouri corporation, had its authority to do business in Illinois revoked on October 17, 2006.
(Exhibit D). As such, the validity of the Quitclaim deed is questionable as to its effect of
transferring the Real Estate to the Debtor.

10. Debtor’s initial plan of reorganization proposed to surrender the Real Estate; in
the Order entered on September 13, 2019, Debtor indicates his intent to file an amended plan of
reorganization that will propose the Debtor’s sale of the Real Estate to fund his reorganization
plan (Agreed Order, Doc. 57, paragraph 1).

11. The Bankruptcy Code provides that a party in interest may seek relief from the
automatic stay to pursue its state law remedies against property of the estate: (a) for cause,
including the lack of adequate protection of the party’s interest in the property; or (b) if the
debtor does not have equity in the property and the property is not necessary to an effective
reorganization. 11 U.S.C. 362(d)(1) and (d)(2).

12. Under Illinois law, the transfer did not extinguish Bank’s security interest in the
Property. Conveyances Act, Sec. 10 (765 ILCS 5/10); Chappel v. Burwell, 273 Ill.App. 348 (2d.
Dist 1934); Continental Illinois Nat. Bankd & Trust Co. of Chicago v. Cunningham, 291 Ill.App.
180 (1* Dist. 1937).

13. Debtor has not paid adequate protection to Bank since the commencement of this
case. Real estate taxes for 2017 have been sold at a tax sale, and real estate taxes for tax year

2018 remain unpaid, and are likely to be sold at a tax sale in November 2019 unless redeemed

{M0797982. 1} 3
Case 19-30460-wva Doc 63 Filed 10/10/19 Page 4of 10

prior to that date. The lack of adequate protection of Bank’s interest in the real estate is cause for
grant of this Motion under Section 362(d).

14, Moreover, the Real Estate remains encumbered by the Deed of Trust; based on
the Debtor’s valuation of the Real Estate, there is no equity in the Real Estate for the benefit of
the bankruptcy estate. Debtor’s intent to liquidate the Real Estate will result in no funds for the
bankruptcy estate due to the outstanding liens against the real estate, which are substantially in
excess of its value.

15. The lack of equity in the Real Estate and Debtor’s initial proposal to surrender the
Real Estate are evidence that the Real Estate is not necessary for an effective reorganization, also
establishing cause for grant of this Motion under Section 362(d).

16. Bank seeks relief from the automatic stay to pursue its state court remedies
against the Real Estate, which may include foreclosure on the Deed of Trust.

17. Based on the foregoing, good and sufficient cause exists to grant relief from the
automatic stay.

18. Pursuant to Bankruptcy Rule 4001(a)(3), Bank requests that any order granting
relief from the automatic stay not be stayed from enforcement.

19. Alternatively, the Court lacks subject matter jurisdiction over the Real Estate, in
that the transfer of the Real Estate to Debtor via the March 2019 Quitclaim Deed was invalid.
The grantor under the deed is not a legal entity, and the Quitclaim Deed did not effectively
transfer title to the Debtor, as the grantor in the Quitclaim Deed does not exist, and the Missouri
corporation of similar name was not authorized to transact business in Illinois at the time of the
transfer. Under Illinois law, a quitclaim deed conveys only such interest as the grantor possesses

in the real estate at the time of conveyance. Jn re Blair, 330 B.R. 206 (Bankr. N.D.IIl. 2005).

(M0797982.1} 4
Case 19-30460-wva Doc63 Filed 10/10/19 Page 5 of 10

Since there was no existing Illinois corporation for Kurrin and Richards, Inc., the deed is void as
a conveyance to the bankruptcy estate. As such, the Real Estate is an asset belonging to the
Missouri entity and is subject to the claims of its creditors; the Real Estate is not an asset of the
Bankruptcy Estate. The Debtor cannot lay claim to the right to dispose of the Real Estate through
the Plan, since the Bankruptcy Court arguably lacks subject matter jurisdiction over the Real
Estate. .

20. For the foregoing reasons, relief from the automatic stay is appropriate so that
Regions Bank may seek its state court rights against its collateral.

WHEREFORE, Regions Bank prays that this Court:

a) Grant this Motion under the terms and conditions herein;

b) Grant to Bank relief from the automatic stay pursuant to 11 U.S.C. 362(d),
allowing Bank to pursue its state court remedies against the Real Estate to the
fullest extent possible;

c) Order that there is no delay of enforcement of the order modifying the
automatic stay; and

d) For such further relief as this Court deems just and proper.

Respectfully submitted,
MATHIS, MARIFIAN & RICHTER, LTD.

By: __/s/ William W. Asa
WILLIAM W. ASA, #6192920
MARY E. LOPINOT #6256302
Mathis, Marifian & Richter, Ltd.
101 Vandalia St., Ste. 100
Edwardsville, IL 62025

{M0797982.1} 5
Case 19-30460-wva Doc 63 Filed 10/10/19 Page 6 of 10

CERTIFICATE OF SERVICE

The undersigned hereby certifies that on October 10, 2019, copies of the Motion for Relief from
Automatic Stay, and Notice of Motion for Relief From Stay, Provision Directing Response
Thereto, and Setting Hearing On Objections, filed by Regions Bank, were served via the Court’s
CM/ECF electronic noticing system upon all persons requesting electronic notice in this case,
and in particular upon:

Jerry D. Graham Russell C. Simon
1 Eagle Center, Suite 3A 24 Bronze Pointe
O’Fallon, IL 62269 Swansea, IL 62226

And via U.S. First Class Mail upon all persons listed on the attached creditor matrix, including:

Leo Tigue JIV Profit Sharing Plan

180 Portmarnock Lane 1801 N. Belt West

St. Charles, MO 63304 Belleville, IL 62226

Office of the U.S. Trustee Kurrin & Richards Inc.

401 Main St., Room 1100 6209 Mid Rivers Mall Drive, Ste. 30
Peoria, IL 61602 St. Charles, MO 63304

/s/ William W. Asa

{M0797982.1} 6
Case 19-30460-wva Doc 63 Filed 10/10/19 Page 7 of 10

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF ILLINOIS
EAST ST. LOUIS DIVISION

IN RE: In Proceedings Under Chapter 13
LEO TIGUE, No. 19-30460-wwa
Debtor.

REGIONS BANK, an Alabama
Banking corporation,

Vv.

LEO TIGUE, Jr., RUSSELL C. SIMON,
Chapter 13 Trustee, JTV PROFIT
SHARING PLAN, and KURRIN &

)

)

)

)

)

)

)

)

)
Movant, )
)

)

)

)
RICHARDS, INC., a Missouri corporation, )
)

)

Respondents.

RULE 4001-2(B) STATEMENT
COMES NOW Regions Bank (“Movant”), by and through its attorneys, Mathis, Marifian
& Richter, Ltd., and pursuant to Local Rule 4001-2(B), states that to the best of its knowledge,
other than Movant and the Respondents named herein, the following parties may have a legal or
equitable interest in the property located at 225 S. Jackson Street, Belleville, St. Clair County,
Illinois: NONE
MATHIS, MARIFIAN & RICHTER, LTD.
By: ___/s/ William W. Asa
WILLIAM W. ASA, #6192920
MARY E. LOPINOT #6256302
Mathis, Marifian & Richter, Ltd.

101 Vandalia St., Ste. 100
Edwardsville, IL 62025

{M0797982.1}
Case 19-30460-wva Doc 63 Filed 10/10/19

Label Matrix for local noticing
0754-3

Case 19-30460-wva

Southern District of Illinois
East St Louis

Wed Oct 9$ 12:36:51 CDT 2019

William W Asa

Mathis Marifian and Richter LTD
101 W Vandalia St

Suite 100

PO Box 247

Edwardsville, IL 62025-0247

Barclays Bank Delaware
Attn: Correspondence

Po Box 8801

Wilmington, DE 19899-8801

Capital One Bank (USA), NA.
by American InfoSource as agent
4515 N Santa Fe Ave

Oklahoma City, OK 73118-7901

Citibank, N.A.
701 East 60th Street North
Sioux Falls, SD 57104-0493

Costco Go Anywhere Citicard
Po Box 6190
Sioux Falls, SD 57117-6190

Dept Store National Bank/Macy’s
Attn: Bankruptcy

Po Box 8053

Mason, OH 45040-8053

(p) DISCOVER FINANCIAL SERVICES LLC
PO BOX 3025
NEW ALBANY OH 43054-3025

First National Bank

Attn: Bankruptcy

1620 Dodge St Mailstop 4440
Omaha, NE 68197-0002

Internal Revenue Service
Centralized Insolvency

PO Box 7346

Philadelphia, PA 19101-7346

American Express National Bank
c/o Becket and Lee LLP

PO Box 3001

Malvern PA 19355-0701

Bank Of America

4909 Savarese Circle
F11-908-01-50

Tampa, FL 33634-2413

Beckemeiar Law Firn
13421 Manchester Rd Suite 103
Saint Louis, MO 63131-1741

Chase Bank USA, N.A.

c/o Robertson, Anschutz & Schneid, P.L.
6409 Congress Avenue, Suite 100

Boca Raton, FL 33487-2853

Citibank/Goodyear
Centralized Bankruptcy

Po Box 790034

Saint Louis, MO 63179-0034

(p)DELL FINANCIAL SERVICES
PO BOX 81577
AUSTIN TX 78708-1577

Directors of Whitmoor Country Club
City & Village Tax Office

3 Hollenberg Ct

Birdgeton, MO 63044-2492

FINANCE OF AMERICA REVERSE, LLC
Reverse Mortgage Solutions, Inc.
14405 Walters Road

Suite 200

Houston, TX 77014-1345

First National Bank of Omaha
1620 Dodge Street, Step code 3105
Omaha, NE 68197-0002

JOV Profit Sharing Plan
1801 North Belt West
Belleville, IL 62226-8201

Page 8 of 10

Amex
Correspondence/Bankruptcy
Po Box 981540

El Paso, TX 79998-1540

Bank of America, N.A.
P 0 Box 982284
El Paso, TX 79998-2284

Capital One

Attn: Bankruptcy

Po Box 30285

Salt Lake City, UT 84130-0285

Chase Card Services
Po Box 15298
Wilmington, DE 19850-5298

City & Village Tax Office
$3 Hollenberg Ct
Bridgeton, MO 63044-2492

Department Stores National Bank
c/o Quantun3 Group LLC

PO Box 657

Kirkland, WA 98083-0657

Discover Bank

Discover Products Inc

PO Box 3025

New Albany, 02 43054-3025

Finance of America Reverse, LLC
RAS Crane, LIC

10700 Abbott’ Bridge s Road
Suite 170

Duluth, GA 30097-8461

Jerry D Graham Jr

JD Graham PC

1 Eagle Center

Suite 3A

O'Fallon, IL 62269-1867

Kathryn A Klein
Riezman Berger PC

7700 Bonhomme Ave

St Louis, MO 63105-1960
Case 19-30460-wva Doc63_ Filed 10/10/19

PNC Bank, NLA.
PO Box 94982
Cleveland, OH 44101-4982

(p) PORTFOLIO RECOVERY ASSOCIATES LLC
PO BOX 41067
NORFOLK VA 23541-1067

Regions Bank, an Alabama Banking Corporation
Mathis, Marifian & Richter, attn: W

101 W. Vandalia St., Ste. 100

Edwardsville, IL 62025-1949

Russell C Simon
Chapter 13 Trustee

24 Bronze Pointe
Swansea, IL 62226-1099

Synchrony Bank/Amazon
Attn: Bankruptcy

Po Box 965060

Orlando, FL 32896-5060

Talina Buckley & Asa
PO Box 627
Edwardsville, IL 62025-0627

Tab-Visa (TV) / Target

C/O Financial & Retail Services
Mailstop BV PO Box 9475
Minneapolis, MN 55440-9475

PRA Receivables Management, LLC
PO Box 41021
Norfolk, VA 23541-1021

Regions Bank

Regions Bank

c/o William Asa

P.O. Box 247

Edwardsville, IL 62025-0247

Reverse Mortgage Services (RMS)
14405 Walters Rd Suite 200
Houston, TX 77014-1345

St. Clair County Treasurer
#10 Public Square
Belleville, IL 62220-1623

TD Bank USA, N.A.

C 0 WEINSTEIN & RILEY, PS
2001 WESTERN AVENUE, STE 460
SEATTLE, WA 98121-3132

Td Retail Card Services/Samsung
Attn: Bankruptcy

Po Box 731

Mahwah, NJ 07430-0731

United States Trustee
Becker Bldg, Room 1100
401 Main St

Peoria, IL 61602-1267

Page 9 of 10

Pro Bank

Atn: Bankruptcy Department

Po Box 94982; Ms: Br-Yb58-01-5
Cleveland, OH 44101-4982

Regions Bank

Attn: Bankruptcy

Po Box 10063

Birmingham, AL 35202-0063

Sam’s Club

c/o Synchrony Bank

Attn: Bankruptcy Department
PO Box 965060

Orlando, FL 32896-5060

Synchrony Bank

c/o PRA Receivables Management, LLC
FO Box 41021

Norfolk VA 23541-1021

TD Retail Card Services

c/o Creditors Bankruptcy Service
P.O. Box 800849

Dallas, 3X 75380-0849

Leo Tigue
180 Portmarnock Ln
Saint Charles, KO 63304-0547

Veronica Tigue
180 Portmarnock Ln
Saint Charles, MO 63304-0547
Case 19-30460-wva Doc63 _ Filed 10/10/19 Page 10 of 10

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF ILLINOIS
EAST ST. LOUIS DIVISION

IN RE: In Proceedings Under Chapter 13
LEO TIGUE, No. 19-30460-wwa
Debtor.
REGIONS BANK, an Alabama
Banking corporation,
Movant,

v.

LEO TIGUE, Jr., RUSSELL C. SIMON,
Chapter 13 Trustee, JTIV PROFIT
SHARING PLAN, and KURRIN &
RICHARDS, INC., a Missouri corporation,

Nome Mme Nee Se ee Niner” Nene Nene Sere See” Nee? See” Nee SNe” Nee” eee” Sem See” Sree”

Respondents.

RULE 4001-2(B) STATEMENT
COMES NOW Regions Bank (“Movant”), by and through its attorneys, Mathis, Marifian
& Richter, Ltd., and pursuant to Local Rule 4001-2(B), states that to the best of its knowledge,
other than Movant and the Respondents named herein, the following parties may have a legal or
equitable interest in the property located at 225 S. Jackson Street, Belleville, St. Clair County,
Hlinois: . NONE
MATHIS, MARIFIAN & RICHTER, LTD.
By: ___/s/ William W. Asa
WILLIAM W. ASA, #6192920
MARY E. LOPINOT #6256302
Mathis, Marifian & Richter, Ltd.

101 Vandalia St., Ste. 100
Edwardsville, IL 62025

{M0797982.1)
